04/21/2020



                                                                                          Case Number: DA 20-0180




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           DA 20-0180

CARA FENNESSY,

              Plaintiff and Appellee,

      v.

MARK KNIGHT and LAURA KNIGHT,

              Defendants and Appellants.

________________________________________

MARK KNIGHT and LAURA KNIGHT,
                                                                       ORDER OF MEDIATOR
              Third Party Plaintiffs and                                    APPOINTMENT
Appellants,

      v.

HSBC BANK USA, National Association as
Trustee for
Duetsche Alt-A Securities, Inc., Mortgage Pass-
Through
Certificates series 2007-AR3, and
SPECIALIZED LOAD
SERVICING, LLC.,

              Third Party Defendants.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Samuel M. Warren, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this April 21, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Brian James Miller, David J. Steele, II., Doug James, Samuel M. Warren